 350DECISIONSOF NATIONALLABOR RELATIONS BOARDSchill Steel Products,Inc.andUnited Steelworkersof America,AFL-CIO.Case 23-CA-2404June 30,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND JENKINSOn February 2, 1967, Trial Examiner John M.Dyer issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the at-tached Trial Examiner's Decision. Thereafter, theRespondent filed exceptions to the Trial Ex-aminer's Decision and a supporting brief.Pursuant to Section 3(b) of the National LaborRelationsAct, as amended, the National LaborRelations Board has delegated its powers in con-nection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing, and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions, thebrief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner, as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, as modifiedbelow, and hereby orders that the Respondent,Schill Steel Products, Inc., Houston, Texas, its of-ficers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recom-mended Order, as herein modified:1.Delete paragraph 1(e) of the RecommendedOrder and substitute therefor the following:"(e) In any other manner interfering with,restraining, or coercing its employees in the exer-cise of their right to self-organization, to form, join,orassistUnitedSteelworkersofAmerica,AFL-CIO, or any other labor organization, to bar-gain collectively through representatives of theirown choosing, and to engage in other concerted ac-tivities for the purpose of collective bargaining orother mutual aid or protection, and to refrain fromany or all of such activities."2.Add the following as the last indented para-graph to the notice attached to the Trial Examiner'sDecision:WE WILL NOTin any other manner interferewith,restrain,or coerce our employees in theexercise of their right to self-organization, toform,join,or assist United Steelworkers ofAmerica,AFL-CIO,or any other labor or-ganization,tobargain collectively throughrepresentatives of their own choosing, and toengage in other concerted activities for the pur-pose of collective bargaining or other mutualaid or protection,and to refrain from any or allsuch activities.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN M. DYER,TrialExaminer:This case was heardin Houston,Texas, October 10 and 11, 1966,'on an Au-gust 19 complaint issued by the General Counsel,which,based on charges by United Steelworkers of America,AFL-CIO (herein the Union),alleged in substance thatSchillSteelProducts,Inc. (herein variously termedRespondent,Schill,or the Company),had discharged twoemployees and interrogated and coerced employees inviolation of the Act.In its answer Respondent admittedthe requisite commerce allegations and that its warehousesuperintendent and night foreman were supervisorswithin the meaning of the Act,2 but denied violating theAct.All parties were represented by counsel and given fullopportunity to examine and cross-examine witnesses andbriefs received from the General Counsel and Respond-ent have been considered.In reaching a decision I have considered the entirerecord in this case and the prior labor relations'history towhich my attention was directed by the parties. Myevaluation of the reliability of the witnesses is based onthe testimony considered individually and collectively,my observation of witness demeanor and that a portion ofGeneral Counsel's evidence is unexplainedly undeniedand stands uncontradicted.On all these factors, I makethe following:FINDINGS OF FACT1.THEBUSINESSOF RESPONDENT AND THE LABORORGANIZATION INVOLVEDSchill Steel Products, Inc., is a Texas corporation en-gaged in the distribution of steel and metal products withan office and warehouse in Houston with which this caseisconcerned.Annually Respondent sells and shipsproducts valued in excess of $50,000 from its Texasfacilities directly to points outside the State of Texas, andannually receives at its Texas facilities goods and materi-alswhich originated from points outside the State ofTexas and are valued in excess of $50,000. Respondentadmits and I find that Respondent is engaged in com-All dates herein occurred in 1966 unless otherwise statedzDuring the hearing Respondent amended its answer to withdraw itsdenial of Joe Brooks' status as a supervisor and agent for Respondent stat-ing that he exercised substantially the same authority and duties as that of"bay leaderman," which position the Board previously held to be super-visory, and agreed that Brooks could be called a night-shift leaderman.166 NLRB No. 68 SCHILL STEEL PRODUCTS, INC.351merce within the meaning of Section 2(6) and(7) of theAct.Respondent admits and I find that United Steelworkersof America,AFL-CIO,is a labor organization within themeaning of Section2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. Background and IssuesIn its November 14, 1966, Decision and Order inSchill Steel Products, Inc.,161 NLRB 939, the Boardreferred to Respondent's labor relations history notingthat the Union began organizing Schill's employees inMay 1962, and in August 1962 was certified as the col-lective-bargaining agent.The Board, in two separatecases issued on February 8 and August 20, 1963, foundRespondent had committed violations of Section 8(a)(1)and (3) and in the latter case, that it had refused to bargainwith the Union. These Decisions were enforced by theFifth Circuit Court of Appeals on February 2, 1965. Inits latestDecision, the Board found Respondent hadagain violated Section 8(a)(5) and (1) of the Act. Part ofboth the affirmative and defense evidence in the instantor fourth case, stems from actions which occurred duringthe trial of the third case.The present case concerns the discharge of employeesRobert Jones and Lionel Jackson on May 3, 1965, and al-legations that employees were told they would receive nofurther pay raises and would be harassed by their super-visors because of their union membership, and werequestioned about their union membership or proclivitiesand told it would be better for them not to join the Union.The basic questions in this case are whether Respond-ent's reason for the discharge of Jones and Jackson is apretext to mask discharges illegal under the Act andwhether Respondent committed the 8(a)(1) violations al-leged.B.The 8(a)(1) Violations1.Alleged 8(a)(3) Robert Jones, and his brother, Paul,started with the Company in March 1963. Robert Jonestestified he first joined the Union sometime between Julyand November 1964, and remained active helping to signup other employees including alleged 8(a)(3) LionelJackson. In July or August 1965, Jones was transferredto the night shift and testified that in response to aquestion of why he was being transferred, his brother-in-law, Night-Shift Leaderman Joseph Brooks, said he hadbeen transferred so they could find some fault and firehim, because Warehouse Superintendent Griffin knew hewas in the Union. This undenied testimony antedates theSection 10(b) period and was offered and received asbackground evidence.2.In February 1966, Night Foreman Wade Crouchtalked to Robert Jones about the rates on union jobs say-ing he did not believe a man should get double time forwork on Sunday and asked how Jones felt. Jones toldCrouch he thought they should get double time andshould not have to work on Sunday. Crouch said Joneswas worth more than he was paid and was going to see ifhe could get him a raise. A day or so later, Jones askedCrouch about the raise and Crouch responded that Grif-fin said he could not give Jones a raise because the Unionwould not pull for a man that would not give him what hedeserved. He said that the Union was not any good andas soon as he got things straightened out, he was going toget Jones a white shirt and make him a leaderman.3This undenied testimony establishes that Jones wastold by his supervisor that he could not get a raisebecause the employees' elected bargaining agent wouldnot allow it. Part of Respondent's defense, treated below,would establish that Respondent and the Union hadagreed in the fall of 1965 that unit employees couldreceive up to six merit raises a year. Since Jones had notreceived anywhere near this amount, it follows that thereason given Jones is a deliberate untruth and is calcu-lated to undermine the Union's status as bargaining agentand foster in employees' minds that they are being penal-ized for electing the Union as their bargaining agent. Iconclude and find that this statement constitutes a threatby Respondent that employees will not receive raisesbecause of their bargaining agent and is a violation of Sec-tion 8(a)(1).3.Robert Jones testified that in April he and employeeMiddlebrooks asked Griffin about a raise and Griffin saidhe could not give the boys a raise because the Unionwould not consent to it, but he would see what he coulddo for them.After hearing nothing Jones again approached Griffinand asked about it. Griffin replied that Jones knew betterthan to ask for a raise, that he could not give him a raise,that giving raises was out of his hands, and Jones had tosee somebody who had more authority than Griffin. Hethen said, referring to the Union, "you boys all wanted itand now you got it."Earl Griffin testified that he told employees he un-derstood that three to five raises a year were all that wasallowed and he could only recommend raises for them toPersonnel Manager John Miller. Griffin did not specifi-cally deny Robert Jones' testimony and, as shown furtherbelow, Griffin's testimony is not credible since it wasoften self-contradictory and contradictory of other wit-nesses, including Respondent's witnesses, apparentlybecause he was either careless in testifying or testified ashe thought best suited the question at the time. I creditRobert Jones' testimony of this incident. I conclude andfind that Respondent by Griffin's statements violatedSection 8(a)(1) by falsely blaming the Union as the reasonwhy Respondent would not give raises and thereby at-tempted to undermine the Union's bargaining agent statusby fostering the belief that the employees were beingpenalized for having a bargaining agent.There is no specific complaint allegation covering thisviolation but it was litigated. Even if Griffin had specifi-cally denied this event I would believe Robert Jones'testimony, finding him the more credible of the two wit-nesses.4.Sometime in March or April, Night Leaderman JoeBrooks took an employee from bay 2 where Robert Jonesworked. When Jones complained to Brooks that the em-ployee was needed in bay 2 to work the orders, they gotinto an argument as to what was needed, and BrooksI From other testimony it appears that rank-and-file employees' workclothes include a gray shirt or jacket, and a leaderman is distinguished bya white shirt, which denotes his capacity and authority. 352DECISIONSOF NATIONALLABOR RELATIONS BOARDbrought the matter to a head stating that he had the powerto fire Jones and needed only to pull his card and hewould be gone. Jones asked why Griffin was riding himall thetime.Brooks said that Griffin knew Jones belongedto the Union and was going to make it hard on him; thatwhena mansigned a card Griffin found out about it andbegan riding him; that he tried to make a man quit or findsomething to fire him about; and that was a reason why hewas put on the night shift. He then asked why Jonesdidn't stand alone.When Jones asked what he meant,Brooks said he should leave the union alone, that it wasbecause of his union membership that he hadn't receivedany more raises.Icredit Jones' undenied testimony as to this conversa-tion with Brooks. Respondent did not produce or in anyway attempt to explain the nonproduction of Joe Brooksas a witness and I conclude that Brooks' testimony wouldnot have been adverse to that of General Counsel's wit-nesses.On the basis that Brooks has the authority and du-ties of a bay leaderman, which position the Board hasfound to be supervisory, I conclude and find that Brooksis a supervisor within the meaning of the Act and an agentof Respondent.Icannot accept Respondent's argument that becauseJones and Brooks are brothers-in-law and the remarks oc-curred in a more or less friendly conversation, theyshould not be held violative. On the contrary, I feel thatthis relationship would probably induce confidence in thetruth of the remarks. It seems to me an employee wouldplace more reliance on what a brother-in-law said, know-ing him tobe a supervisor who was or should be in a posi-tion to know the facts. Therefore, I conclude and find thatRespondentby its supervisor and agent, Joe Brooks, vio-lated Section 8(a)(1) by - (1) warning Jonesthat he had beenand would be harrassed by supervisors, and in particularby Warehouse Superintendent Earl Griffin, because hewas aunion member;(2)warning Jones that he had notreceived and would not get further raises because of hisunion membership;and (3)questioningJones as to whyhe was andremaineda union member.5.Lionel Jackson testified that when he was hired inSeptember 1965, Griffin asked if he had previouslyworked on a union job. He said he hadn't. Griffin saidthatsomeof the fellows in the plant were trying to or-ganize a unionand he would be better off if he did not foolaround with them. This testimony antedates the 10(b)period. After his 60-day probationary period he signed aunioncard for Robert Jones. Around the last of March,Supervisors Brooks and Crouch told him that they had re-ports he wasnot doinghiswork, and that employeesBonner andRobert Jones werecomplainingabout him.After talkingto Bonnerand Jones about the matter, heasked Jones and Bonner about the report in front ofBrooks and Crouch and they denied saying he was notdoing his work. Brooks and Crouch made no commentand walked away.6.Around April 1, whilehelpingSupervisor JoeBrooks, Jackson asked why Warehouse SuperintendentGriffin was apparentlyridinghim. Brooks said Griffinknew Jackson had signeda unioncard and while he wasworking there, they would be doing something to makehim quit or findsomethingfor which to fire him.I credit theundeniedtestimony of Lionel Jackson, not-ing again the unexplainednonproduction of Joe Brooks asa witness. I conclude and find that Respondent by Super-visor Joe Brooks violated Section 8(a)(1) by warning em-ployee Jackson that because of Jackson's union member-ship he had been and wouldcontinueto be harrassed tothe point of losing his job by his supervisors and in par-ticular by Warehouse Superintendent Griffin.7.Jackson testified that in April, he asked Griffinabout a raise, and Griffin replied it was out of his hands,that Jackson would have to see the union man about giv-ing him a raise, that he could not do anything. On the fol-lowing day Jackson talked to Personnel Manager Miller,who said that if Crouch or Griffin approved a raise, hewould see Jackson got it. Jackson testified that afterreceiving this explanation he thought it was useless toagainask Griffin for a raise.I credit Jackson, noting that his relating of John Wil-son's contradiction of Griffin adds credence to histestimony and concluding that Griffin's statements werean attempt to undermine the Union's status as bargainingagent by fostering the idea that the Union prevented em-ployees from receiving a raise. Such action by Respond-ent'swarehouse superintendent is violative of Section8(a)(1) of the Act. This occurrence was not alleged in thecomplaint and according to General Counsel was offeredto show Respondent's unionantipathy and knowledge ofunionactivity.Counsel for the Union maintained thestatementwas 8(a)(1).General Counsel declined toamend the complaint. Since similar violations are foundherein, the Recommended Order and notice would not bealtered, and nothing is lost by the absence of a finding ofviolation as to this act.8.Paul Jones, Robert's brother, testified that on theSaturday after Robert was discharged, while he and Su-pervisor Joe Brooks, his brother-in-law, were together onpersonal business, he asked if Brooks thought that RobertJones and Jackson were fired for cutting the beam wrong.Brooks answered that they were fired because they hadsigned unioncards and were participatingin union ac-tivites.I credit thisundeniedtestimony and find that this state-mentby the immediate supervisor of the alleged 8(a)(3)'sclearly indicated to employee Paul Jones that the reasonfor the discharges was discriminatory and violative of theAct and as such violated Paul Jones' rights as an em-ployee and was violative of Section 8(a)(1). Althoughthere was no allegation in the complaint concerning thisinvasion of Section 8(a)(1), it was litigated by direct ex-amination and cross-examination and Respondent did notseek to contest it further since Joe Brooks was notproduced. I therefore conclude and find that by this state-ment Respondent violated Section 8(a)(1) in that Respond-ent threatened its employees that their jobs were injeopardy if they joined and supported the Union. I wouldtreat any defense that it was a friendly conversationbetween brothers-in-law in the samemanner as5 above.9.InDecember 1965, Wade Crouch told employeeBonner that Robert Jones was a hothead and his unionproclivities had a lot to do with the way he acted. He toldBonner that the Union was no good and it would be bestfor him not to mess with it.I credit Bonner's undenied testimony and find and con-clude that Respondent by Crouch violated Section 8(a)(1)by warning Bonner that the Union was no good and itwould be better for him not to join it.10.Paul Jones testified that in June, following thedischarge of his brother, he asked Warehouse Superinten-dent Griffin for a raise and Griffin said he would checkinto it and see if he could get one for him. Not hearing SCHILL STEEL PRODUCTS, INC.353from Griffin, Jones asked him about the raise and Griffin,after denying knowledge of the request, said he could notgive him a raise, that the Union would not allow it, thatthe Union did not give but two to three raises a year.Jones asked what that had to do with him. Griffin said,"You know what I am talking about." When Jones saidno, Griffin said, "You signed one of those cards." WhenJones said he did not know what cards, Griffin said, "Oneof the union cards," that he knew Jones and Wilson hadsigned them, that "they asked for it so let the Uniongive them a raise," that he had seen their nameson a card. Jones testified he did not argue with Griffinsince he had signed a union card.Griffin admitted the first conversation and at first de-nied the second, saying Jones received a raise 2 to 3weeks later. Later in his testimony Griffin, in essence, ad-mitted a second conversation recalling he had told Jonesthat he knew two people who had signed union cards.Later during cross-examination, Griffin said he had noknowledge of mentioning the Union to Jones, andalthough he might have had a second conversation withJones, he did not recall mentioning the Union. Still laterGriffin said he did have a second conversation with Jonesin which Jones asked what he had done about the raiseand he replied that he had not been able to do anythingyet but would do something as soon as he could.Elsewhere in this Decision, I have noted Griffin'smany contradictions and I place little credence in histestimony.Griffin seemed to follow a pattern of im-mediately denying on direct examination that he had donethe thing in question and then admitting part of it on cross-examination but trying to cut a line between free speechand 8(a)(1). I do not believe his denial of this testimonyand find and conclude that Respondent by Griffinviolated Section 8(a)(1) by trying to undermine theUnion's position as bargaining agent by threatening em-ployees that they would get no raises because of theirunion membership.C.Respondent's Additional Defenses to the 8(a)(1)ViolationsRespondent, in regard to the 8(a)(1) violations byCrouch and Brooks, urges that no such findings be madebecause they are minor supervisors who have been in-structed not to have anything to do with the Union, "toneitherpromote it or demote it." Griffin testifiedgenerally that leadermen and foremen have been in-structed not to say a word for or against the Union, thatthe Union was none of their business.Whether such instructions were given and the sincerityof them can be judged by what the instructions are, whenand how given, whether employees know of the instruc-tions, and whether they are policed.Here we are given no details whatever about such in-structionsand,inaddition,Respondentwitness,Leaderman Johnson, testified that he had never receivedsuch instructions. Further, neither Crouch nor Brookswas called to testify about such instructions or to explaintheir statement to employees. I must conclude thatCrouch and Brooks would not have supported Respond-ent but rather would corroborate General Counsel's wit-ness and, in this instance, would have corroborated John-son's testimony concerning the absence of instructions.Further, the law is clear that coercive acts of a supervisorare attributable to the employer.To the 8(a) (1) violations concerning raises (2, 3, 4, and10, above)-Respondent offered an ingenious defense. Partof the affirmative order in the first and second cases, en-forced by the Fifth Circuit, required Respondent to con-sult with the Union before granting its employees raises.During contract negotiations, which is part of the thirdcase, Respondent and the Union reached agreement ona wage clause providing for one general 5-cent wage in-crease and up to six wage increments of 5 cents each to begranted within a year at Respondent's discretion based onseniority and ability. The wage clause also provided fornotification to the Union of the amount, date, and nameof employees granted raises.On September 7, 1965, Respondent by letter offered tomake the contract provisions regarding wages effectivewith a 1-month retroactive wage increase, The Union,by letter on September 10, 1965, confirmed a priortelephone conversation and agreed to Respondent puttingthe wages tentatively agreed upon in effect and asked theCompany to iron out inequities in the wage structure andnotify the Union of the new individual rates. Respondentclaims that the agreement and effectuation of this clauseconstitutes compliance with the affirmative provisions ofthe first and second cases regarding consultation on wageincreases referred to above, and that it was bound by thisclause in giving raises. Respondent admits it has not ef-fectuated the entire wage-contract clause since it hasnever given the Union any information on the amount,date, or names of employees granted increases since Sep-tember 7,1965.I am not called upon to decide whether Respondent'sactions constitute compliance with the affirmative ornegative provisions of the first and second cases and willnot do so. This defense of considering itself bound by thiswage provision has nothing to do with the violationsfound in 2, 3, 4, and 10, above. The deliberate untruthstold employees in Griffin, Crouch, and Brooks' state-ments clearly were calculated to create ill will and bringdiscredit on the Union. Here Respondent sought todeceive the employees as to what the contract terms pro-vided and in order to conceal Griffin's refusal to grantraises, attempted to blame the Union for prohibiting theraises the Union had agreed employees were entitled toreceive. The contract provision was misused by Respond-ent and its terms grossly distorted and it may not serveas a shield to the violations found.D. The 8(a)(3) ViolationsRespondent maintains an inventory of various types ofsteel for construction and other purposes which it cutsand ships on instructions from its customers. Some typesof steel are not kept in stock but are "bought out"; i.e.,bought from other suppliers.On April 29, order 55966 was taken for one 96-inchpiece of 12 by 12,72-pound, wide flange steel beam, to beshipped to the R. N. Adams Construction Company atKauffman, Texas. A second order 55967 was placed forfour 96-inch pieces of the same type steel beam to beshipped to the same company at Junction, Texas,After the orders are typed, they are sent to thewarehouse office where they are broken down accordingto the bay that handles the type of steel ordered. In thiscase bay 2 handles construction steel. When the type ofsteel needed is not in stock, the order is placed on a "holdboard" while the steel is "bought out." According to thetestimony, "hold" orders are usually placed on top of theother orders on the "hold board" for the bay and 354DECISIONSOF NATIONALLABOR RELATIONS BOARDgradually move down on the "board" as new orders areplaced on top. One bay leaderman testified that he checkswith the warehouse foreman if the ordered material is notreceived within a week of its placement on the "holdboard." The bay 2 day-shift leaderman was certain thatthese two orders were together on the "hold board." A40-foot steel beam "bought out," was delivered to theplant and placed in the driveway on May 2. Jonestestified that he checked it in and got order 55967 for thefour 8-feet pieces. Jones testified that Jackson, who wasregularly assigned to help him in bay 2, had been called tothe front to assist unloading a truck and that while he wasworking on this beam, Jackson came back. By that timeJones had measured and cut one 96-inch portion using anacetylene torch.He states, and Jackson corroborates,that Jackson asked if he wanted him to mark it off. Jonestold him to mark off another 96-inch portion. Jacksontestified that he misunderstood Jones and thought he said9-feet 6 inches and consequently marked off a 144-inchportion,which Jones, attired in goggles, cut. Jacksonproceeded to mark off two more 114-inch portions whichJones cut. After finishing the cuts, Jones took off his gog-gles, looked at what he had cut, and remeasured it findingthree pieces were each 18 inches too long. The threepieces were remeasured and Jones cut 18-inch sectionsoff each, leaving four 96-inch beams, three pieces 18inches long, and one piece 42 inches long. They got thefour 96-inch pieces together, marked and put shippingtags on the bundle, and got crane operator Gannon tohoist them to the spot where they would be loaded on atruck. Jones testified they then moved the four remainingsmall pieces to the "scrap barrel. `4Jackson gave more details saying that they used chainsfrom the hoist which he had to undo when the scrap wasplaced in the scrap barrel. Crane operator Gannontestified that he used a self-locking clamp to pick up thescrap pieces separately and placed the three 18-inchpieces in the "scrap barrel" and for the 42-inch piece,took a hand signal which he interpreted to mean that itshould be placed on the "random pile" at the rear of theplant. Gannon could not state whether Jones or Jacksongave him the signal. He placed the 42-inch piece on top ofthe random pile and no one directed him where to put it.I think Jackson testified as to what is generally done inpicking up pieces of steel and believe that Gannon'stestimony is more nearly accurate as to what was donewith the scrap, and his use of a pressure clamp to movethe scrap. I conclude and find that Gannon at Jones' andJackson's instructions moved the three 18-inch piecesseparately to the "scrap barrel" and when Gannon pickedup the 42-inch piece and was given the signal to take itaway, misinterpreted the signal to mean he should placethe piece on the "random pile," and as he started hiscrane, Jones and Jackson went toward the office to checkthe "hold board," and did not see Gannon place the 42-inch piece on the "random pile."Jones testified that he did not see order 55966 for theone 96-inch beam, and when Jackson asked what theyshould do with the "drop" (remainder of the cut) Jonessaid that there were no orders for it, but to double check,they both went by the office and found no order for the,'drop.,,Bay Leaderman Johnson testified that about 7 a.m.- onthe following day, after checking his order, he saw thatthe four 96-inch beams had been cut and figured thatthere was one 96-inch piece left. He gave his men order55966 for the one 96-inch piece, and told them to find the"drop" from the 40-foot beam and fill the order. Hetestified he found this order on the top of the "holdboard" orders, which means it was not in a normal posi-tion, since with additional orders it would have siftedtoward the bottom of the "hold" pile in 4 days. It seemsapparent that this order was removed from the "holdboard" by someone and later placed back on top of thepile. Bay leaderman Johnson stated that his men did notfind the 8-foot piece, and after a quick look, he askedWarehouse Superintendent Griffin about the possibilitythat the beam was short and an 8-foot section might notbe left. After Griffin said it was a 40-foot beam, and thatpossibly the cuts were made wrong, he checked the fourpieces in the driveway and found they were the rightlength and after looking further found three 18-inchpieces in the scrap barrel. Realizing they would not ac-count for all the beam, he 'reported his findings to Griffinwho told him that the balance of the beam had to besomewhere. Johnson got Alex Ross to help him look andfinally found a 42-inch piece on top of the random pilenear the rear of the plant. About that time Griffin came byand he gave Griffin the order for the one 8-foot piece.Griffin said he would get another beam because the orderwas supposed to go out that night. Johnson took the 42-inch piece from the "random pile" with a crane and putit in the "scrap barrel."Griffin testified somewhat differently from Johnson,and in places contradicted himself. At one point hetestified he personally saw the orders together on the clip-board every day from April 29 through May 2. Later hetestified that he could not swear that he saw the orders onthe "board" each and every day. Still later in histestimony, Griffin said he did see them on the "holdboard" every day. Griffin said Johnson came to him andasked where the rest of the order was, that they had foundthe four beams but couldn't find the one 8-foot piece.Contrary to Johnson, Griffin states he helped Johnsonlook for the missing pieces and that they measured thefour 96-inch pieces which were stacked and ready to ship,and looked further and found the 18-inch pieces of beamin the "scrap barrel" and kept looking because it did notcheck out. He testified that after measuring the three 18-inch pieces (after originally testifying there were four 18-inch and one 34-inch pieces) he told Johnson that "thebalance of this beam has to be here, some place. Go lookin the random pile; evidently- I hate to say this- butevidently they have hid the other piece. Since they madethis mistake and we found this one it just leads to nothingelse but they hid it." Griffin said Johnson and Alex Rosswent to the back and found the 42-inch piece whichshould have been put in the "scrap barrel." After givingthe above testimony, Griffin testified that he did not im-mediately conclude that Jones and Jackson had attemptedto conceal their mistake, but that he had all day to thinkitover and finally concluded that an attempt to concealthe mistake had been made by hiding the 42-inch pieceand- this justified discharge for both men. He stated that'The "barrel" is actually a blocked off area surrounded by a steel wallseveral feet tall, wherein pieces under 4 feet are placed The "randompile" for pieces over 4 feet is located near the back of the plant SCHILL STEEL PRODUCTS, INC.he did not decide to fire them until he talked to the twoand "if they had reported it that night, they would beworking there today." Griffin, at another point in thehearing, testified that Jones and Jackson continuallyblamed each other for the mistake and he had no way ofknowing who was telling the truth. "Well, I had no alter-native, I had to dismiss them both to get the right one thatwas at fault." Queried that it was because they made themistake that he dismissed them, Griffin said, "Well, itwas because they made the mistake and then hid thepiece, trying to conceal the mistake. If they had told me`We are just sorry, we cut the beam up wrong,' I wouldhave not even considered firing them. But they kept blam-ing it on the other one and there was no other alterna-tive." Griffin also stated that during the discharge conver-sation he got no answer to his question as to why they didnot put all the pieces in the scrap barrel.Jones testified that when he came to work on the after-noon of May 3, his timecard was not in the rack and JoeBrooks told him Griffin wanted to see him in the office. Inresponse to Griffin's question of what happened to thebeam, he told Griffin he had properly measured and cutthe first piece and when Jackson came back to help him,Jackson misunderstood his instruction and instead ofmarking a 96-inch cut, marked the beam at 9 feet 6 inchesand he cut the mismarked sections. Griffin said he wouldget Jackson in and did so. With Jones sitting there, Griffinasked Jackson what happened and Jackson verifiedJones' statement saying he had understood Jones to say9 feet 6.5 Griffin told Jones and Jackson they had cost theCompany two or three hundred dollars and to bring intheir uniforms and get their checks the next day.Jackson corroborated Jones stating that on May 3 hehad worked a few minutes when Griffin called him intothe office.With Jones present, Griffin asked if he knewanything about the beam cut. He told Griffin he had un-derstood Jones to say 9 feet 6 inches and after the cutfound it was supposed to be 96 inches. Jackson testifiedGriffin said they had cost the Company $300 and got himchewed out and he had no alternative but to dischargethem, that they were to come back the next day and bringtheir uniforms and get their checks.Both Jones and Jackson testified that nothing was saidabout hiding a piece of the beam and denied that theywere accused of trying to hide a mistake.Respondent placed much stress on the two ordersbeing together when they came from the office and beingtogether on the "hold board," intimating that Jonesand/or Jackson should have seen both. But as notedabove Jones and Jackson did not find the order for theone piece and that order was found on top of the "board"on the following day indicating it had been removed andlater replaced by someone. I am not willing to assumethat Jones and Jackson saw this order. Their actions inputting the scrap in the "scrap barrel" is consistent withtheir testimony that they did not see or know of the orderfor the one piece. In essence, not knowing of the order,their mistake consisted of miscutting the beam and wind-ing up with four pieces in the "scrap barrel" instead ofone 8-foot piece on the "random pile." But WarehouseSuperintendent Griffin said he did not discharge them fora mistake in cutting the beam, so that this admitted355mistake was not Respondent's reason for dischargingthem.We come then to whether the reason for discharge wasbecause Jackson and Jones blamed each other, didn'tconfess their mistake and say they were sorry, or becausethey tried to hide their mistake, all of which Griffin statedat various times.Ihave credited Jones and Jackson in that they agreedand told Griffin that Jackson had misunderstood Jones'directions formarking the beam. Griffin's testimonydoesn't really dispute this point because Griffin testifiedto his conclusions that they blamed each other and not asto what was said. As seen above Jones and Jackson didn'thave any reason to seek out a supervisor and confess amistake, but did admit it when asked about it. Respondentintimates they should have sought out Night LeadermanJoe Brooks and brought it to Brooks' attention. But whenGriffin discharged them, Griffin did not know whetherthey had told Brooks about the error or not, since Griffinstated he had not talked to Brooks about it.The fact that three 18-inch pieces were in plain view inthe "scrap barrel" proves there was no attempt to hide amistake.With four 8-foot sections cut from a 40-footbeam, there could only be 8 feet left. If only one 18-inchsection of beam were in the "barrel" it would be obviousto anyone seeing it that a mistake in cutting the beam hadbeen made. When Leadermen Johnson and Alex Rossfound the three 18-inch sections, they knew not only thata mistake had been made but also that 42 inches of thebeam wasmissing,but no matter where it was, themistake in cutting the beam was self-evident and couldnot be hidden.Since noattempt was made to hide a mistake and Jonesand Jackson did admit the mistake when questionedabout it, I can only conclude they were treated differentlythan employeeBonner ina nearly identical situation.Jimmy Lee Bonner testified that on one occasion hewas supposed to cut two 16-foot sections from a 40-foot,10 by 10, 54-pound, wide flange beam, but made amistake and cut one 16-foot and one 12-foot piece. Afterdiscovering his mistake, he cut another piece 4 feet longtomake up the length that was ordered and toldLeaderman Joe Brooks about his mistake. The next dayGriffin talked to him about the mistake and told him to bemore careful. Warehouse Superintendent Griffin testifiedthat a salesman called and told him of the mistake the fol-lowing day and he reprimandedBonnerwhen he came towork and asked him to be more careful. He stated he didnot talk to Leaderman Brooks before talking to Bonner,and did not learn of the mistake from Brooks.The only apparent reason for the different treatment isthatGriffin knew Jones and Jackson were active unionmembers, who were told that Respondent was looking foran excuse to rid itself of them. (See 1, 4, 6, 8, and 9,above.) But Warehouse Superintendent Griffin, despitethe statements made by Brooks and Crouch, testified hedid not know Robert Jones and Lionel Jackson wereunion members when he discharged them.Union Representative C. T. Ray testified that whilepresent for the third case in this series, he had in his pos-sessionsigned union authorization cards for Jones andJackson and some 27 other employees. These cards were5Griffin originally testified that after questioning Jones about themistake, he questioned Jackson in private in the office and then broughtthe two of them together and they kept blaming one another 356DECISIONSOF NATIONALLABOR RELATIONS BOARDhanded to Respondent's counsel, who, with RespondentPersonnel Manager John Miller, perused them to countand see that they were signed. Ray testified that Griffinlooked at the cards with Miller.Griffin stated he was not with Miller but was separatelyseated during the third hearing. Griffin further testified heonly knew that two employees, Predo Braden and JoeDavis, were in the Union. Later in his testimony, Griffintestified that during the third hearing he was shown unionauthorization cards for HenryWilson and CharlesGrayson and authenticated their signatures. He thentestified that as far as knowing who was in the Union,Wilson and Grayson were the only t,vo he could swear to.In view of this and his other numerous contradictorystatements and the fact that Griffin testified to his conclu-sions and did not attempt to recall what occurred butrather testified either carelessly or as he thought best atthe moment, I do not believe Griffin's statement that hedid not look at theunioncards when he had the opportu-nity. I note further that Griffin later told Paul Jones thathe knew Paul Jones had signed a union card and he hadseenthe card. I credit Ray that he saw Griffin looking atthe cards, and conclude and find that Griffin knew Jonesand Jackson were union members when he dischargedthem.I conclude and find that Respondent violated section8(a)(3) and (1) by the discharges of Robert Jones andLionel Jackson.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section II,above, and therein found to constitute unfair labor prac-tices in violation of Section 8(a)(3) and (1) of the Act, oc-curring in connection with Respondent's business opera-tions as set forth in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.IV.THE REMEDYHaving found that Respondent engaged in the unfairlabor practices set forth above, it is recommended that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act as fol-lows:Respondent having discharged and thereafter havingrefused to reinstate Robert Jones and Lionel Jacksonbecause of their union activities, it is recommended thatRespondent offer to them immediate and full reinstate-ment to their former positions, or if those are unavailablethrough change in Respondent's operations, to a substan-tially equivalent position, without prejudice to the senior-ity or other rights and privileges they may have, and thatRespondent make them whole for any loss of pay theymay have suffered by reason of Respondent's discrimina-tion against them, by payment to them of a sum equal tothat which they would have normally received as wagesfromMay 3, 1966, the date of their discriminatorydischarges, until the day Respondent reinstates them, lessany net earnings for the interim. Backpay is to be com-puted on a quarterly basis in the manner established bythe Board in F.W. Woolworth Company,90 NLRB 289,with interest at the rate of 6 percent to be computed in themanner set forth inIsis Plumbing & Heating Co., Inc.,138 NLRB 716. It is further recommended that Respond-ent make available to the Board, upon request, payrolland other records in order to facilitate the checking of theamount of backpay due and the rights of reinstatement ofRobert Jones and Lionel Jackson.Respondent as part of its defense has stated it con-siders itself bound by the wage clause referred to above(C.Respondent's Additional Defenses to the 8(a)(1)Violations)but in denyingraisesto its employees hasuntruthfully blamed the Union therefore and distorted theterms of the clause. It is therefore recommended thatRespondent truthfully inform its employees of the termsof this clause by distributing a copy of such clause to eachof its employees. If, in the interim, Respondent and theUnion reach a new or different agreement as to wages,then Respondent shall notify its employees of such agree-ment and provide copies of such wage provisions for eachof its employees.Having found that Respondent has discriminatedagainst Jones and Jackson because they exercised theirrights under the Act, and that Respondent has interferedwith the rights of its other employees by its discriminationagainst Jones and Jackson and by having otherwise in-vaded its employees' rights under the Act, and notingfurther Respondent's history of violations by which it hastampered with its employees' rights, I am convinced thatthere is a danger Respondent may commit additional andother unfair labor practices unless effectively restrainedfrom so doing. Because a part of the purpose of this Actis to prevent the commission of further unfair labor prac-tices, I hereby recommend that Respondent be placedunder a broad order to cease and desist from in anymanner infringing upon the rights guaranteed its em-ployees by the Act. On the basis of the foregoing findingsand the entire record, I make the following:CONCLUSIONS OF LAW1.Schill Steel Products, Inc., is an employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By discriminatorily discharging Robert Jones andLionel Jackson on May 3, 1966, and thereafter refusingto reinstate them because of their union membership, ac-tivities, and desires, Respondent engaged in and is engag-ing in unfair labor practices affecting commerce withinthe meaning of Sections 8(a)(3) and (1) and 2(6) and (7)of the Act.4.By interrogating employees concerning their uniondesires and membership and informing employees itwould be best for them not to join the Union and that theywould be harrassed by their supervisors because they hadsigned union cards and that because of union membershipthey would not receive wage increases, and that theUnion would not allow them further wage increases,Respondent has engaged in and is engaging in unfair laborpractices affecting commerce within the meaning of Sec-tions 8(a)(1) and 2(6) and (7) of the Act.RECOMMENDED ORDEROn the basis of the foregoing findings of fact and con-clusions of law, and upon the entire record in this case SCHILL STEEL PRODUCTS, INC.357considered as a whole, I hereby recommend that SchillSteel Products, Inc., Houston, Texas, it officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in and activities on be-half of United Steelworkers of America, AFL-CIO, orany other labor organization, by discriminatorilydiscouraging and not reemploying its employees or bydiscriminating against them in any other manner.(b)Threatening its employees that they would notreceive wageraisesbecause they belonged to the Union,or untruthfully informing employees that the Unionwould not allow further increases.(c)Threatening its employees that they would con-tinuallybe harassed by Respondent's supervisorsbecause they were unionmembers.(d)Interrogating employees concerning their unionmembership or desires and informing them that it wouldbe best for them not to join the Union.(e)In any other manner interfering with, restraining,or coercing its employees in the exercise of their rights toself-organization, to form labor organizations, to join orassist the United Steelworkers of America, AFL-CIO,to bargain collectively through representatives of theirown choosing and to engage in concerted activities for thepurposes of collective bargaining or other mutual aid orprotection.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer to Robert Jones and Lionel Jackson im-mediate reinstatement in accordance with the recommen-dations set forth in the section of this Decision entitled"The Remedy."(b)Make Robert Jones and Lionel Jackson whole forany loss of pay they may have suffered by reason ofRespondent's discrimination against them in accordancewith the recommendations set forth in the section of thisDecision entitled "The Remedy."(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records or reports, and all recordsnecessary to analyze the amount of backpay due and therights of Robert Jones and Lionel Jackson under theterms of this Recommended Order.(d)Provide each of its employees with information onthe provisions for wageraises inaccordance with therecommendations set forth in the section of this Decisionentitled "The Remedy."(e)Post at its Houston, Texas, plant, copies of the at-tached notice marked "Appendix. "6 Copies of suchnotice, to be furnished by the Regional Director for Re-gion23, after being signed by Warehouse SuperintendentEarl A. Griffin7 and any other responsible Respondentagent, shall be posted by Respondent immediately uponreceipt thereof, and be maintained for 60 consecutivedays thereafter, in conspicuous places, including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(f)Notify the Regional Director for Region 23,in writing, within 20 days from the receipt of this Deci-sion,what steps Respondent has taken to complyherewith."6 In the event that this Recommended Order is adopted by the Board,the words "A Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "Y It is recommended that Warehouse Superintendent Earl Griffin signthis notice,since,according to the testimony above and the resolutions Ihave made, he was the main respondent agent who violated the Act in thismatter and it appears necessary to -me that he should inform the em-ployees that as Respondent's representative,he will not engage in furtherviolationsAnother responsible respondent agent should also sign thenotice to attest to Respondent's affirmation that it will not permit anyfurtherviolations.SeeGeneral Truckdrivers,Warehousemen andHelpers ofAmerica Local #5, et al.,161 NLRB 4938 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify said Regional Director,inwriting,within 10 days from the date of this Order,what steps Re-spondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:Following a trial in which the Company, the Union,and the General Counsel of the NLRB participatedand offered their evidence, a Trial Examiner of theNLRB has found that we violated the law and has or-dered us to post this notice and to abide by what wesay in this notice.WE WILLNOT try to discourage you from becom-ing or being a member of United Steelworkers ofAmerica, AFL-CIO, by firingour employees.WE WILL NOT threaten that you will not receiveraises or that we will ride or harass you or any of ouremployees because of union membership.WE WILL NOTdiscourage you from union activitiesor membership by questioning you about whetheryou are or would like to be a union member,WE WILL NOTuntruthfully tell you that the Unionwill not permit you to have a raise.WE WILL give you a copy of the wage raise clausepresently in effect.WE WILL NOTin any otherway try todiscourageyou from becoming or being members of UnitedSteelworkers of America,AFL-CIO.WE WILL offer Robert Jones and Lionel Jacksontheir former jobs with all of their rights and anybackpay due.All our employees are free to become or remain unionmembers.SCHILL STEEL PRODUCTS,INC.(Employer)DatedByEarl A. GriffinWarehouseSuperintendent308-926 0-70-24 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis notice must remain posted for 60 consecutiveor compliance with its provisions, they may communicatedays from the date of posting and must not be altered,directly with the Board's Regional Office, 6617 Federaldefaced, or covered by any other material.Office Building, 515 Rusk Avenue, Houston, TexasIf employees have any question concerning this notice77002, Telephone 228-0611.